     Case 2:21-cv-05716-VBF-AS Document 3 Filed 08/23/21 Page 1 of 5 Page ID #:21



 1
 2
 3
 4
                                                         JS-6
 5
 6
 7
 8
 9
                              UNITED STATES DISTRICT COURT
10
                  CENTRAL DISTRICT OF CALIFORNIA-WESTERN DIVISION
11
12
     ROBERT SIRVEL COBB,                    ) Case No. CV 21-05716-VBF (AS)
13                                          )
                          Petitioner,       ) ORDER OF DISMISSAL
14                                          )
                                            )
15         v.                               )
                                            )
16 STU SHERMAN,                             )
                                            )
17                        Respondent.       )
                                            )
18
19
                                     I.    BACKGROUND
20
21
           On July 14, 2021, Robert Sirvel Cobb (“Petitioner”), a
22
     California state prisoner proceeding pro se, filed a Petition for
23
     Writ of Habeas Corpus by a Person in State Custody (“Petition”).
24
     (Dkt.       No.   1).1   Petitioner    challenges   his   17-year   sentence
25
     resulting from his 2015 conviction (pursuant to a plea) for
26
27
             1
               The Court assumes that the Petition was filed pursuant
28   to 28 U.S.C. § 2254.

                                             1
     Case 2:21-cv-05716-VBF-AS Document 3 Filed 08/23/21 Page 2 of 5 Page ID #:22



 1 voluntary manslaughter and findings of participation in criminal
 2 street gang and principal armed with a firearm, in Los Angeles
 3 Superior Court (Case No. BA406893).           (See Petition at 3).2
 4
 5         The Petition asserts the following ground for federal habeas
 6 relief:       “Petitioner    seeks   relief   under   Penal   Code   Section
 7 1170.953     to have his conviction vacated.”             (Petition at 3,
 8
           2
 9             Citations to the Petition refer to the page numbers
     assigned by the Court’s electronic case filing system.
10
           3
               P.C. § 1170.95, effective January 1, 2019, provides in
11   pertinent part:
12        (a) A person convicted of felony murder or murder under
          a natural and probable consequences theory may file a
13        petition with the court that sentenced the petitioner to
          have the petitioner’s murder conviction vacated and to be
14        resentenced on any remaining counts when all of the
          following conditions apply:
15
          (1) A complaint, information, or indictment was filed
16        against the petitioner that allowed the prosecution to
          proceed under a theory of felony murder or murder under
17        the natural and probable consequences doctrine.
18        (2) The petitioner was convicted of first degree or
          second degree murder following a trial or accepted a plea
19        offer in lieu of a trial at which the petitioner could be
          convicted for first degree or second degree murder.
20
          (3) The petitioner could not be convicted of first or
21        second degree murder because changes to Section 188 or
          189 made effective January 1, 2019.
22
          ***
23
          (d)(1) Within 60 days after the order to show cause has
24        issued, the court shall hold a hearing to determine
          whether to vacate the murder conviction and to recall the
25        sentence and resentence the petitioner on any remaining
          counts in the same manner as if the petitioner had not
26        been previously been sentenced, provided that the new
          sentence, if any, is not greater than the initial
27        sentence. . . .
28        (2) The parties may waive a resentencing hearing and

                                          2
     Case 2:21-cv-05716-VBF-AS Document 3 Filed 08/23/21 Page 3 of 5 Page ID #:23



 1 footnote added; see also Petition at 8-10 [Petitioner entitled to
 2 relief because he was a mere passenger and therefore did not act
 3 with reckless indifference to human life and was not a major
 4 participant in the felony]).4
 5
 6         A Petition for Writ of Habeas Corpus can only be filed by a
 7 petitioner who is in state custody and contends that such custody
 8 is in violation of the Constitution, laws or treaties of the
 9 United States.       28 U.S.C.    § 2254(c).
10
11         Petitioner’s    sentencing    error    claim   only    involves   the
12 application and/or interpretation of state law and consequently
13 is not cognizable on federal habeas review.              See    28 U.S.C. §
14 2254(a); Estelle v. McGuire, 502 U.S. 62, 67-68 (1991)(reiterating
15
16
          stipulate that the petitioner is eligible to have his or
17        her murder conviction vacated and for resentencing. If
          there was a prior finding by a court or jury that the
18        petitioner did not act with reckless indifference to
          human life or was not a major participant in the felony,
19        the court shall vacate the petitioner’s conviction and
          resentence the petitioner.
20
        Senate Bill 1437, which added P.C. § 1170.95, “was
21 enacted to ‘amend the felony murder rule and the natural and
   probable consequences doctrine, as it relates to murder, to
22 ensure that murder liability is not imposed on a person who is
   not the actual killer, did not act with the intent to kill, or
23 was not a major participant in the underlying felony who acted
   with reckless indifference to human life.’” People v.
24 Martinez, 31 Cal.App.5th 719, 723 (2019)(citing Stats. 2018,
   ch. 1015, § 1, subd. (f)).
25
        4
              It is not clear whether Petitioner has exhausted his
26 state remedies with respect to the claim alleged in the Petition.
   (See Petition at 4-5).    It also is not clear whether a state
27 court has denied any petition for resentencing filed by
   Petitioner pursuant to P.C. § 1175.95.
28

                                          3
     Case 2:21-cv-05716-VBF-AS Document 3 Filed 08/23/21 Page 4 of 5 Page ID #:24



 1 that it is not the province of a federal habeas court to reexamine
 2 state court determinations on state law questions); Smith v.
 3 Phillips, 455 U.S. 209, 221 (1982)(“A federally issued writ of
 4 habeas corpus, of course, reaches only convictions obtained in
 5 violation of some provision of the United States Constitution.”);
 6 Christian v. Rhode, 41 F.3d 461, 469 (9th Cir. 1994); Kennick v.
 7 Superior Court, 736 F.2d 1277, 1280 (9th Cir. 1984); see also Cole
 8 v. Sullivan, 480 F.Supp.3d 1089, 1097 (C.D. Cal. Aug. 19, 2020)
 9 (“To the extent petitioner may be challenging the state courts’
10 denial of his petition for resentencing under California Penal
11 Code section 1170.95, his claims pertain solely to the state
12 court’s interpretation and application of state sentencing law and
13 therefore are not cognizable”); Salazar v. Spearman, 2020 WL
14 2095792, *2 (C.D. Cal. Feb. 19, 2020)(“ . . . Petitioner’s claim
15 is     not   cognizable   on   federal       habeas   review   because   whether
16 Petitioner is entitled to relief under Cal. Penal Code § 1170.95
17 if solely a matter of state law.”).
18
19         Because Petitioner does not state a claim for relief under
20 28 U.S.C. § 2254, dismissal of the Petition is warranted.
21
22 //
23 //
24 //
25
26
27
28

                                            4
     Case 2:21-cv-05716-VBF-AS Document 3 Filed 08/23/21 Page 5 of 5 Page ID #:25



 1                                   II.   ORDER
 2
 3         ACCORDINGLY, IT IS ORDERED that the Petition be dismissed
 4 without prejudice.
 5
 6         LET JUDGMENT BE ENTERED ACCORDINGLY.
 7
 8 DATED: August 23, 2021                      /s/ Valerie Baker Fairbank
 9
                                                  VALERIE BAKER FAIRBANK
10                                             UNITED STATES DISTRICT JUDGE
11 Presented by:
12
                 /s/
13          ALKA  SAGAR
   UNITED STATES MAGISTRATE JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           5
